United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
DEPARTMENT OF THE ARMY,
97th GENERAL HOSPITAL,
Frankfurt, Germany, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-146
Issued: August 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2008 appellant, through her representative, filed a timely appeal from the
September 10, 2008 nonmerit decision of the Office of Workers’ Compensation Programs, which
denied reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
to review this denial.
ISSUE
The issue is whether the Office properly denied appellant’s August 26, 2008 request for
reconsideration.
FACTUAL HISTORY
On March 20, 1989 appellant, then a 45-year-old registered nurse, sustained an injury in
the performance of duty while moving an electric typewriter. The Office accepted her claim for
lumbar strain and left radiculopathy, L4-5 herniated nucleus pulposus with surgery on
November 6, 1991, a disc excision at L4-5 on November 28, 1994 and major depression.

A conflict in medical opinion arose between appellant’s physiatrist, Dr. Eric W. Long,
who found that she was physically capable of sedentary work two to four hours a day, three to
four days a week, and the Office referral physician, Dr. Stephen J. Thomas, Jr., an orthopedic
surgeon, who found that she was able to work eight hours a day with restrictions. Dr. William T.
Thieme, a Board-certified orthopedic surgeon and impartial medical specialist, resolved the
conflict by finding that appellant was capable of working sedentary duty six hours a day.
In a decision dated October 29, 2007, the Office terminated appellant’s entitlement to
compensation under 5 U.S.C. § 8106(c)(2). It found that she refused suitable work as a nurse
consultant with the U.S. Army Corps of Engineers in the Health and Safety Office in Portland,
Oregon. The Office found that the weight of the medical opinion evidence rested with the
opinion of Dr. Thieme, the impartial medical specialist.
On December 17, 2007 appellant requested reconsideration. She submitted a February 5,
2008 report from Dr. Long, who noted that he had restricted her from regular and modified work
from September 25, 2007 to September 25, 2008. Dr. Long noted appellant’s obvious inability
to tolerate sedentary work. He described his findings on physical examination and offered his
assessment. Dr. Long stated that he would reassess appellant in four weeks.
In a decision dated March 17, 2008, the Office denied appellant’s request for
reconsideration. It found that Dr. Long’s February 5, 2008 report was irrelevant, as he did not
address the Office’s October 29, 2007 decision or why he believed the position of nurse
consultant was not suitable for her at the time of the October 29, 2007 decision.
On August 26, 2008 appellant, through her representative, requested reconsideration
based on a May 14, 2008 report from Dr. Long, who noted that he had restricted her from regular
or modified work from August 6, 2007 through September 25, 2008. Dr. Long described his
findings on physical examination and offered his assessment. He stated: “[Appellant] continues
to have major difficulty with bilateral L5 radiculopathy and continues to be disabled from regular
or modified work because of her lumbar condition. She needs to continue to pace herself
carefully and limit her activity in order to avoid major progression of lumbar spinal nerve root
injury.” Dr. Long reported her work status as “restricted from regular/modified work
September 25, [20]07 [to] September 25, [20]08.”
In a decision dated September 10, 2008, the Office denied appellant’s request for
reconsideration. It found that Dr. Long provided the same opinion in his May 14, 2008 report
that he provided on February 5, 2008, which the Office previously considered. As the evidence
submitted to support appellant’s request for reconsideration was not relevant evidence not
previously considered, the Office denied a merit review of her case.
LEGAL PRECEDENT
The Office may review an award for or against payment of compensation at any time on
its own motion or upon application.1 The employee shall exercise this right through a request to
1

5 U.S.C. § 8128(a).

2

the district Office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”2
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.3
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.4 A timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence or argument that meets at least one
of these standards. If reconsideration is granted, the case is reopened and the case is reviewed on
its merits. Where the request is timely but fails to meet at least one of these standards, the Office
will deny the application for reconsideration without reopening the case for a review on the
merits.5
Evidence that repeats or duplicates evidence already in the record has no evidentiary value
and constitutes no basis for reopening a case.6 Evidence that does not address the particular issue
involved also constitutes no basis for reopening a case.7
ANALYSIS
To support her August 26, 2008 request for reconsideration, appellant did not attempt to
show that the Office erroneously applied or interpreted a specific point of law; nor did she
advance a relevant legal argument not previously considered by the Office. Instead, she
submitted the May 14, 2008 report from Dr. Long, her physiatrist. The question presented
therefore, is whether this report constitutes relevant and pertinent new evidence not previously
considered by the Office.
This report is not considered new evidence not previously considered by the Office.
Dr. Long essentially repeated his February 5, 2008 report, which the Office previously
considered. Both reports stated that appellant was restricted from regular and modified work
from September 25, 2007 to September 25, 2008. In its March 17, 2008 decision, the Office
2

20 C.F.R. § 10.605 (1999).

3

Id. at § 10.606.

4

Id. at § 10.607(a).

5

Id. at § 10.608.

6

Eugene F. Butler, 36 ECAB 393 (1984); Bruce E. Martin, 35 ECAB 1090 (1984).

7

Jimmy O. Gilmore, 37 ECAB 257 (1985); Edward Matthew Diekemper, 31 ECAB 224 (1979).

3

found this opinion to be irrelevant, as Dr. Long failed to address the Office’s October 29, 2007
decision and did not explain why he believed the position of nurse consultant was not suitable for
the claimant at the time of the October 29, 2007 decision terminating her compensation.
Dr. Long’s May 14, 2008 report did not cure these deficiencies; it offered nothing new and
relevant. For this reason, the Board finds that Dr. Long’s May 14, 2008 report does not
constitute relevant and pertinent new evidence not previously considered by the Office.
Because appellant’s August 26, 2008 request for reconsideration does not meet at least
one of the three standards for obtaining a merit review, the Board will affirm the Office’s
September 10, 2008 decision denying that request.
CONCLUSION
The Board finds that the Office properly denied appellant’s August 26, 2008 request for
reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the September 10, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 7, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

